      Case 2:19-cv-00397-RJC-MPK Document 92 Filed 04/13/21 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MARCELLUS JONES,                                  )
                                                  )
              Plaintiff,                          )       Civil Action No. 19-397
                                                  )       Magistrate Judge Maureen P. Kelly
                      v.                          )
                                                  )       Re: ECF No. 83
ROBERT GILLMORE; ZAKEN;                           )
DIALESANDRO; SOKOL; TRACEY                        )
SHAWLEY; LEGGETT; CARO; WILLIAM                   )
NICHOLSON; DENISE SMITH; JAMES                    )
BRESHAHN; LORI RIDINGS; CHAMBERS;                 )
PAMELA LNU; KELLIE GETTY; TATE;                   )
JOHNSON; RAMIREZ; JON DOE;                        )
ADAMSON; HECHECAVARA in their                     )
individual capacities,                            )
                                                  )
              Defendants.                         )




                                   MEMORANDUM ORDER


I.     INTRODUCTION

       Plaintiff Marcellus Jones, an inmate currently incarcerated at the State Correctional

Institution at Forest (“SCI – Forest”), brings this pro se civil rights action pursuant to 42 U.S.C.

1983. Plaintiff alleges that while incarcerated at the State Correctional Institution at Greene (“SCI

– Greene”), he suffered the violation of his First and Eight Amendment rights. ECF No. 8. As to

the identified Department of Corrections employees (“DOC Defendants”), Plaintiff asserts Eighth

Amendment claims arising out of an alleged sexual assault, deliberate indifference to a serious

medical condition, and food tampering or deprivation. Plaintiff also asserts claims against

Defendants Ridings, Daniel and Bresnahan (“Medical Defendants”) for conspiracy and the




                                                 1
       Case 2:19-cv-00397-RJC-MPK Document 92 Filed 04/13/21 Page 2 of 7




violation of Plaintiff’s First and Eighth Amendment rights related to alleged retaliation and the

failure to provide necessary medical treatment. Id.

       Pending before the Court is Plaintiff’s “Declaration” that this Court has construed as both

a Motion to Compel Discovery Responses and a Motion for Extension of Time. ECF Nos. 83, 84.

For the reasons that follow, the Court grants Plaintiff an extension to file his pretrial statement but

declines to compel further responses to the discovery produced to date.

II.    RELEVANT BACKGROUND FACTS AND PROCEDURAL HISTORY

       On November 12, 2020, the Court entered a scheduling Order setting forth the time for

discovery and the filing of motions for summary judgment, if any, and the parties’ pretrial

statements. ECF No. 73. Plaintiff has since moved from his former facility to SCI-Forest and it is

apparent that mail delays impeded the parties’ completion of discovery. ECF Nos. 76-82.

       Plaintiff states that as of March 24, 2021 (the date he mailed the pending Declaration), he

has not had access to the prison law library to permit him to comply with this Court’s scheduling

order. Plaintiff also complains that he has not been granted possession of his legal property.

Finally, he complains that the DOC Defendants provided “unjustified denials” to his discovery

requests. ECF No. 83 at 2.

       The Court ordered Defendants to respond to the allegations set forth in the Declaration,

and both the Medical Defendants and DOC Defendants have filed their responses. ECF No. 84,

87, 91. The Medical Defendants state that they responded to Plaintiff’s interrogatories and

document requests on January 29, 2021, and Plaintiff does not appear to direct his complaints to

those responses. ECF No. 87. The DOC Defendants have filed their response, ECF No. 91 and,

accordingly, the issues presented are now ripe for consideration.




                                                  2
       Case 2:19-cv-00397-RJC-MPK Document 92 Filed 04/13/21 Page 3 of 7




III.   STANDARD OF REVIEW

       Federal Rule of Civil Procedure 26(b)(1) defines the permissible scope of discovery as

follows:

       Unless otherwise limited by court order, the scope of discovery is as follows:
       Parties may obtain discovery regarding any nonprivileged matter that is relevant to
       any party’s claim or defense and proportional to the needs of the case, considering
       the importance of the issues at stake in the action, the amount in controversy, the
       parties’ relative access to relevant information, the parties’ resources, the
       importance of the discovery in resolving the issues, and whether the burden or
       expense of the proposed discovery outweighs its likely benefit. Information within
       this scope of discovery need not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1).

       Rulings regarding the proper scope of discovery, and the extent to which discovery may be

compelled, are matters consigned to the Court’s discretion and judgment. It has long been held

that decisions relating to the scope of discovery permitted under Rule 26 also rest in the sound

discretion of the Court. Wisniewski v. Johns–Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987). A

party moving to compel discovery bears the initial burden of proving the relevance of the requested

information. Morrison v. Phila. Hous. Auth., 203 F.R.D. 195, 196 (E.D. Pa. 2001). Once that initial

burden is met, “the party resisting the discovery has the burden to establish the lack of relevance

by demonstrating that the requested discovery (1) does not come within the broad scope of

relevance as defined under Fed. R. Civ. P. 26(b)(1), or (2) is of such marginal relevance that the

potential harm occasioned by discovery would outweigh the ordinary presumption in favor of

broad disclosure.” In re Urethane Antitrust Litig., 261 F.R.D. 570, 573 (D. Kan. 2009).

IV.    DISCUSSION

       1. Legal Property and Library Time

       Turning first to Plaintiff’s allegations regarding prison library access and legal property,

the DOC Defendants present the Affidavit of David Perry, Unit Manager at SCI-Forest. ECF No.

                                                3
      Case 2:19-cv-00397-RJC-MPK Document 92 Filed 04/13/21 Page 4 of 7




91-1. Perry states that Plaintiff arrived at SCI-Forest on March 17, 2021 and was placed in a

Behavioral Management Unit (“BMU”), with limited privileges for property. Id. Inmates in the

BMU may request additional in-cell legal property. Plaintiff’s initial request was granted on March

24, 2021. For reasons not explained to the Court, this approval was not communicated to him until

April 1, 2021; however, Plaintiff has since had possession of all of his legal property. Id.

       Inmates in the BMU are granted access to the prison law library for two hours at a time,

and requests are approved in the order in which they are received. Id. Plaintiff first requested

library time on March 30, 2021, and he received access that day. Plaintiff made a second request

on March 30, 2021 and was accommodated on April 1, 2021. Plaintiff has not since requested

additional library time. Id.

       2. Requests for Production of Documents

       The DOC Defendants responded to Plaintiff’s first set of discovery requests on March 23,

2021 and, due to mail irregularities, Plaintiff’s second set of discovery requests dated March 12,

2021, were received on April 8, 2021. ECF No. 91. Defendants are currently preparing responses

to the second set of requests.

       Plaintiff broadly complains that Defendants presented unjustifiable denials to his first set

of requests for production of documents. ECF No. 83 at 2. However, upon review and in the

absence of any argument to the contrary, the Court finds that the DOC Defendants’ objections are

well founded and there is no basis to compel further responses.

       Plaintiff requests copies of all complaints and grievances filed against each named DOC

Defendant while he or she was employed at SCI-Greene, including Defendant Wood, who was

dismissed from this action on August 4. 2020. ECF No. 91-2 ¶¶ 5-11, 13; ECF No. 60. Plaintiff

does not limit these very broad requests to relevant time periods or subject matter, nor explain the



                                                 4
      Case 2:19-cv-00397-RJC-MPK Document 92 Filed 04/13/21 Page 5 of 7




basis upon which the grievances and complaints are requested to limit production in proportion to

the needs of this case. Accordingly, Defendants’ objections as to breadth and relevance are

appropriate and no further response to Requests 5-11 and 13 will be ordered.

       Plaintiff requests a copy of any video from a date with no apparent connection to this

litigation. Defendants object on relevance grounds and seek clarification as to the date of the

requested video. ECF No. 91-3. Plaintiff also requests video from March 21, 2017; however,

Defendants respond that no such video exists. Id. On the record, the Court finds no basis to compel

an additional response to either request.

       Plaintiff next requests copies of all policies related to locating and identifying ingested

plastic objects, ordering CT scans, as well as all reports and emails regarding instances of inmates

swallowing foreign objects, including objects greater than 6 inches long. Id. ¶¶ 2, 3, 15, 16.

Defendants have identified responsive policies and provided Plaintiff the steps necessary to review

the documents. See ECF No. 91-3 (“Without waiver, information pertaining to inmates that have

swallowed a foreign object is addressed in part in DOC policy 13.1.1 Section 9. Plaintiff may

appropriately schedule library time in order to view this policy, or he may request to view it from

his Unit Manager.”). Defendants also object to requests regarding incidents involving other

inmates as overly broad and lacking apparent relevance, and in violation of the privacy rights of

the unidentified inmates. On the existing record and without further explanation of relevance, the

Court finds no basis to compel further discovery.

       Finally, Plaintiff seeks to communicate with other inmates who may have witnessed any

of the events at issue. Defendants respond that the request is insufficiently specific but, upon

identification of specific dates, times and places, Defendants will attempt to identify witnesses and




                                                 5
      Case 2:19-cv-00397-RJC-MPK Document 92 Filed 04/13/21 Page 6 of 7




provide names of potential inmate witnesses to Plaintiff. ECF No. 91-2 at 7.              Based on

Defendants’ response, the Court need not compel additional information.

V. CONCLUSION

       For the foregoing reasons, the Court finds that Defendants’ objections to the discovery

requests are well-founded given the overbreadth and apparent lack of relevance of the requests,

and so declines to compel additional discovery. In addition, the complained of impediments to

Plaintiff’s participation in this litigation set forth in his Declaration have been abated.

Accordingly, no further relief is warranted.

                                               ORDER

       It is hereby ORDERED on this 13th day of April 2021 that Plaintiff’s apparent Motion for

an Order Compelling Discovery, ECF No. 83, is denied.

       It is further ORDERED that Plaintiff is granted until May 13, 2021 to file his pretrial

statement.

       In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rule 72.C.2 of

the Local Rules of Court, the parties are allowed fourteen (14) days from the date of this Order to

file an appeal to the District Judge which includes the basis for objection to this Order. Any appeal

is to be submitted to the Clerk of Court, United States District Court, 700 Grant Street, Room 3110.

                                                      BY THE COURT:

                                                      /s/ Maureen P. Kelly_
                                                      MAUREEN P. KELLY
                                                      UNITED STATES MAGISTRATE JUDGE


cc:    The Honorable Robert J. Colville
       United States District Judge

       All counsel of record by Notice of Electronic Filing


                                                 6
Case 2:19-cv-00397-RJC-MPK Document 92 Filed 04/13/21 Page 7 of 7




Marcellus A. Jones
KR-2421
SCI Forest
P.O. Box 307
286 Woodland Drive
Marienville, PA 16239




                                7
